Bleckley, Judge.
Grant that the deed by husband to wife passed title, the title returned to the husband when the wife died, as the law of inheritance formerly stood. It does not appear that the wife died after the law was changed, and the j? urden of making this appear was on the complainant. Moreover, if the complainant had title, it could have been asserted by the interposition of a claim — there was no need for injunction. The allegation that, without injunction, the complainant’s injury would be irremediable, is of no value, for a state of facts is not presented from which such injury is likely to accrue. For aught that appears, all apprehended injury might be prevented by interposing a claim in the usual statutory method.
Judgment affirmed.